FILED
                                                                    United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                      Tenth Circuit

                               FOR THE TENTH CIRCUIT                     November 24, 2020
                           _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
    JOHN H. SCHOPPE,

         Plaintiff - Appellant,

    v.                                                     No. 20-4111
                                                   (D.C. No. 1:20-CV-00082-DB)
    STATE OF UTAH; WORKFORCE                                 (D. Utah)
    SERVICES; MEDICAID; USA; SOCIAL
    SECURITY ADMINISTRATION;
    MEDICARE; INTERNAL REVENUE
    SERVICE; DEPARTMENT OF JUSTICE,

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before BRISCOE, BALDOCK, and CARSON, Circuit Judges.**
                   _________________________________

         Plaintiff-Appellant John H. Schoppe filed a complaint in the United States

District Court for the District of Utah alleging his constitutional rights have been

violated by “unlawful violation of the separation of powers through administrative

agencies powers” and “bureaucratic abuses.” For these alleged violations, he sought


*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
$200,000,000 in damages and injunctive relief. The district court referred the action

to Magistrate Judge Bennett pursuant to 28 U.S.C. § 636(b)(1)(B). Magistrate Judge

Bennett issued a report and recommendation concluding that Plaintiff’s complaint is

legally frivolous and should be dismissed with prejudice for failure to state a claim.

After overruling Plaintiff’s objections, the district court adopted the report and

recommendation in its entirety and dismissed this action with prejudice.

      Plaintiff now appeals the final judgment, asserting the district court erred in

dismissing his complaint. But Plaintiff fails to present any legally or factually adequate

basis for reversal. In a well-reasoned report and recommendation, Magistrate Judge

Bennett explained why—even under a liberal interpretation—Plaintiff’s allegations

fail to support any viable claim for relief. The district court reviewed Plaintiff’s

objections de novo, as required by 28 U.S.C. § 636(b)(1)(C), and wholly adopted the

report and recommendation.       For the purpose of resolving this appeal, we have

thoroughly reviewed the record and Plaintiff’s appellate brief.          We discern no

reversible error. Where the district court correctly analyzes an issue, we see no useful

purpose in writing at length. Therefore, exercising jurisdiction under 28 U.S.C. § 1291,

we AFFIRM for substantially the same reasons set forth in Magistrate Judge Bennett’s

report and recommendation and the district court’s order adopting the same.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge


                                            2